Citation Nr: 1221307	
Decision Date: 06/19/12    Archive Date: 06/29/12

DOCKET NO.  09-34 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia
 
 
THE ISSUES
 
1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left knee disorder.
 
2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.
 
3.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression. 
 
4.  Entitlement to service connection for post concussion syndrome.
 
5.  Entitlement to service connection for residuals of a fractured left leg.
 
6.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a fractured right ankle. 
 
 
REPRESENTATION
 
Appellant represented by:   David L. Huffman, Attorney
 
 
ATTORNEY FOR THE BOARD
 
M. H. Stubbs, Associate Counsel
 
 
INTRODUCTION
 
The Veteran served on active duty from February 1974 to June 1975.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2008 and May 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.
 
The Veteran appeared and testified at a formal RO hearing in October 2010.  A transcript of the hearing is contained in the record.
 
The Veteran requested a personal hearing before a member of the Board.  A September 2011 RO letter notified the Veteran his Board hearing was scheduled for October 31, 2011.  On October 26, 2011, the Veteran's representative stated that the Veteran would be unable to attend his scheduled hearing and requested the hearing be re-scheduled.  Under 38 C.F.R. § 20.702(c)(2), a hearing date is fixed within two weeks of the date of the hearing, and an extension will only be granted for good cause.  The Veteran did not provide a reason for his inability to report to his scheduled examination, and as such, good cause is not shown to reschedule the hearing.
 
The  issue of entitlement to service connection for residuals of a left leg muscle injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 
The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression; and entitlement to service connection for a post concussion syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.
 
 
FINDINGS OF FACT
 
1.  A September 1995 rating decision found that new and material evidence to reopen a claim of entitlement to service connection for a left knee condition had not been submitted.  The September 1995 rating decision was not appealed and it is final.
 
2.  The evidence received since the September 1995 decision includes evidence that is either cumulative or redundant, it does not relate to an unestablished fact necessary to substantiate the claim for service connection for a left knee disorder, and does not raise a reasonable possibility of substantiating the claim.
 
3.  A February 1996 rating decision denied entitlement to service connection for PTSD and depression; the rating decision was not appealed and it is final. 
 
4.  The evidence received since the February 1996 decision includes evidence that is neither cumulative nor redundant, relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disorder and raises a reasonable possibility of substantiating the claim.
 
5.  The evidence contained in the claims file does not show that the Veteran ever suffered a left leg fracture.
 
6.  Even assuming that VA failed to diagnose a right ankle disorder in June 2005, the evidence shows that the Veteran fractured his right ankle prior to VA treatment in June 2005.  

7.  During treatment for a fractured tibia/fibula in June 2005, the appellant elected to follow a course of conservative treatment and was noncompliant regarding directions to remain nonweightbearing on his right leg during recovery.

8.  The proximate cause of the Veteran's right ankle disorder was not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; nor is the additional disability due to an event not reasonably foreseeable.
 
 
CONCLUSIONS OF LAW
 
1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a left knee disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).
 
2.  New and material evidence has been received to reopen the claim of entitlement to service connection for an acquired psychiatric disorder.  38 U.S.C.A. §§ 5103, 5103A, 5108, 7105; 38 C.F.R. § 3.156.
 
3.  Residuals of a fractured left leg were not incurred or aggravated by service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.303 (2011).
 
4.  The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of a fractured right ankle have not been met.  38 U.S.C.A. §§ 1151, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.361 (2011). 
 


REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in September 2007, and in August and October 2008 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain, as well as notice how disability ratings and effective dates are assigned in the event compensation is granted.  Specifically, the August 2008 letter informed the Veteran why his left knee claim was denied in September 1995, the October 2008 letter informed the Veteran why his psychiatric claims were denied in 1996, and both letters provided what type evidence would supply the missing elements.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  The claims were readjudicated in October 2010 supplemental statements of the case.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  See 38 C.F.R. § 3.159(c).  The evidence shows the Veteran was provided the opportunity to participate in the claims process via the presentation of pertinent evidence and testimony.  See Washington v. Nicholson, 21 Vet. App. 191 (2007).  Further, the claim was reviewed on a de novo basis in the October 2010 supplemental statements of the case.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the claim. 
 
The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
 
New and Material Evidence
 
A rating decision is final and not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103. 
 
If a claim of entitlement to service connection has been previously denied and that decision is final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 
 
VA must review all the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999). 
 
New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156. 
 
The United States Court of Appeals for the Federal Circuit  has indicated that evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to alter its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 (Fed. Cir. 1998). 
 
The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence must be presumed credible.  See Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per curium). 
 
Left Knee
 
The Veteran was initially denied entitlement to service connection for a left knee condition in a January 1982 rating decision.  VA noted that the Veteran's service records did not show a chronic knee condition, and that treatment records did not show a current left knee disability.  After the submission of additional evidence, VA in a September 1995 rating decision, found that new and material evidence had not been submitted to reopen a claim of entitlement to service connection for a left knee disorder, noting that there was no evidence of treatment for a current left knee disorder.  The Veteran was notified of the decision in September 1995.  He did not perfect a timely appeal.  Hence, the September 1995 decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
 
Evidence associated with the claims file prior to the September 1995 decision included service treatment records, private treatment records from Camden-Clark Memorial Hospital dating from the 1980s, and VA treatment records from prior to June 1995.  Service treatment records from May 1974 show that the Veteran suffered a blunt blow to his lower left leg as the result of a motorcycle accident.  At the time he was found to have suffered a left calf contusion.   His left knee was within normal limits.  X-rays of the left knee were noted to be negative.
 
Evidence associated with the claims file after the September 1995 decision includes VA examinations, VA treatment records, testimony from the Veteran, and private treatment records.
 
During a December 1995 VA general medical examination, the Veteran did not have any diseases or injuries to the musculoskeletal system.  

An emergency medical services provider record showed that in October 2000 the Veteran was involved in a motor vehicle accident.  The Veteran refused to cooperate with medical providers and refused treatment.
 
In June 2004, the Veteran complained of low back and knee pain while at Camden Clark.  He was noted to have an active range of motion of both knees that was within functional limits.  In June 2004, a private examiner opined that the appellant's bilateral lower extremity symptoms were thought to be partially due to diabetic neuropathy.
 
During his October 2010 formal RO hearing, the Veteran testified he suffered two fractures near his left knee, subsequent to a 1974 motorcycle accident.  He stated he was initially misdiagnosed with a hyperextended left knee, and that he was later x-rayed at Great Lakes, i.e., Naval Regional Medical Center in Great Lakes, where "fractures" were discovered.  The representative requested a the Veteran be provided a VA examination with x-rays to determine if "degenerative disc disease" could be related to his in-service "hyperextension."  
 
In September 2010, the Veteran was afforded a VA joints examination.  He described being placed in a cast for 6 weeks at a military treatment facility due to two left leg fractures, one inch above and one inch below his left knee.  Significantly, the examiner noted that service treatment records did not support evidence of a fracture.  X-rays taken in conjunction with the examination revealed a normal left knee.  The examiner noted there was no evidence of prior left knee or leg trauma.  No diagnosis was provided.
 
The Veteran's testimony and the VA examinations are new evidence, in that they were not available during the September 1995 decision.  This new evidence, however, is not material as it does not, by itself or when considered with previous evidence of record, relate to an unestablished fact necessary to substantiate the claim.  The Veteran's statements that he hyperextended his knee in service were already considered, as he reported hyperextension during treatment in service.  The Veteran was previously denied service connection for a left knee condition because there was no evidence of treatment for a chronic left knee disorder.  The new evidence or record continues to show that the Veteran does not suffer from a left knee disorder.  Moreover, there is no competent evidence linking a chronic left knee disorder to service.  X-rays and examination of the Veteran's left knee were noted to reveal a normal left knee, and no diagnosis is of record.  As such, there is no new and material evidence, and the claim for entitlement to service connection for a left knee disorder is not reopened.
 
Psychiatric Disorder
 
In a February 1996 rating decision, VA denied entitlement to service connection for posttraumatic stress disorder and major depression.  VA found that the Veteran was not entitled to service connection for posttraumatic stress disorder  because the evidence of record did not show a diagnosis of posttraumatic stress disorder.  He was also denied entitlement to service connection for major depression because there was no evidence of depression in service, and no nexus evidence between depression and service.  The Veteran was notified of the decision in April 1996, and did not file a timely appeal; thus the February 1996 decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1100.  Therefore, new and material evidence is needed to reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.
 
The evidence associated with the claims file prior to the February 1996 rating decision included service treatment records, a VA psychiatric examination, and some private and VA treatment records.
 
Evidence associated with the claims file after the February 1996 decision includes the Veteran's personnel records, VA and private treatment records, additional statements from the Veteran regarding his stressors, and two VA PTSD examinations.
 
Of the evidence associated with the claims file after the February 1996 decision, the Veteran's statements regarding his stressors, and test results from a September 2010 examination showing a possible diagnosis of PTSD are both new and material.  In an October 2011 statement, the Veteran reported a history of being sexually assaulted during service.  In prior descriptions of his stressors the Veteran described being "harassed" and "made fun of."  He also believed that his in-service motorcycle accident was stressful enough to cause posttraumatic stress disorder and depression.  The Veteran's description of the sexual assault is presumed credible solely for the purposes of determining whether new and material evidence has been submitted.  This stressor and testing revealing a possible diagnosis of posttraumatic stress disorder were not previously of record and they relate to unestablished facts necessary to substantiate his claim.  Additionally, the Veteran's personnel records were not available during the February 1996 rating decision.  See 38 C.F.R. § 3.156(c).  As the evidence is new and material, the claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression, is reopened.
 
Service Connection
 
Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 
 
Certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 
 
To prevail on the issue of service connection, there must be competent and credible evidence of (1) a current disability, (2) in-service occurrence or aggravation of a disease or injury; and (3) a nexus between an in-service injury or disease and the current disability.  See generally Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009). 
 
The Veteran claims he suffered two fractures to his left leg as a result of a motorcycle accident which occurred in 1974.
 
Service treatment records show that upon returning from leave in May 1974 the Veteran complained of a hyperextended left knee.  He reported being involved in a motorcycle accident one week prior.  He had extreme swelling of the left ankle and calf, and discoloration; and that he was unable to move leg or ankle.  He was assessed with a left lower leg muscle contusion.  X-rays of the left knee were negative.  During an orthopedic consultation two days later he complained of left calf pain.  On clinical examination the left knee was within normal limits, but his calf was tender.  He was put in a long leg walking cast, given crutches and told to return in 3 weeks.  There are no follow-up treatment records regarding his left knee.  A June 1975 discharge clinical evaluation showed normal lower extremities.  
 
Postservice in September 1980, the Veteran was bitten in his left leg by a poisonous snake.  He reported increased left knee pain secondary to the bite, and was given an ace bandage and crutches.  
 
A December 1995 VA general medical examination noted that the Veteran did not have any disease or injuries of the musculoskeletal system.
 
Private x-rays of his bilateral feet and ankles taken in May 2004, were read to be "negative except for evidence of avulsion fractures or accessory ossicles from his lateral malleolus bilateral legs."  He was diagnosed with "intractable foot pain (suspect secondary to diabetic neuropathy.)"  X-rays of the feet were within normal limits.  X-rays of the ankles showed evidence of avulsion fractures or accessory ossicles from the lateral malleolus bilaterally.

In June 2004, the private physician noted that the Veteran's bilateral lower extremity pain was at least partially due to diabetic neuropathy.  
 
In June 2005, during a VA orthopedic consultation regarding a right leg fracture, the Veteran stated he had fractured his left leg "a long time ago."
 
In September 2008, the Veteran complained of left foot coldness and cramping.  It was noted that he had been in a four-wheeler accident, and that he had an elevated sugar level.  
 
In October 2010, the Veteran testified that in May 1974, while on leave, he was involved in a motorcycle accident.  He reportedly was initially treated at Camden-Clark Memorial Hospital where, he now argued, that he was misdiagnosed as having a hyperextended knee.  He indicated that when he returned to service his left leg was x-rayed.  He testified that bones were found to be  broken above and below the knee, and he was placed in a cast.  He stated he continued to experience calf pain as a result of the injury.  His representative requested the Veteran be afforded another VA examination, with x-ray or MRI (magnetic resonance imaging) provided.  When the Veteran provided his own testimony regarding his motorcycle accident, he described riding on a motorcycle with another person, and when they stopped, the bike was dropped on his leg.  He stated he was in a long-leg cast in service for six weeks.
 
At a September 2010 VA joints examination the Veteran reported being placed in a cast for six weeks at a military treatment facility.  He related that he had been told that he broke his leg one inch above and one inch below his left knee subsequent to a motorcycle accident.  The examiner noted that service treatment records did not support evidence of a fracture, but that the Veteran was placed in a long leg walking cast, given crutches, and told to return in 3 weeks.  On examination, there was no left leg deformity.  While the appellant used a cane to ambulate, it was due to his right ankle and not his left leg.  X-rays revealed "no residual changes from reported prior fracture," and "unremarkable left tibia and fibula."  The examiner noted that the Veteran complained of intermittent left calf cramping, but opined that this was "not an actual disability."  The examiner noted that according to x-ray study there was no evidence of old healed fracture to the left lower leg.  
 
In a September 2010 VA joints examination report the examiner noted that when soliciting information regarding the left knee claim, the Veteran changed his answer regarding when his knee problems began.  Initially he reported that his knee pain and giving out started 10 years prior (roughly 2000), but then later stated his knee pain began right after his 1974 injury.
 
Based on the above, the Board finds that a preponderance of the evidence is against entitlement to service connection for residuals of a fractured left leg.  Service treatment records show the Veteran injured his left calf and leg in May 1974.  Significantly, x-rays were negative, his separation examination was normal, he was not diagnosed with a left leg fracture, and there is no clinical evidence that he was suffering from chronic left leg pain. 
 
Further, post service medical records do not show complaints of or treatment for residuals of a left leg fracture.  Private physicians in 2004 believed his symptoms were at least partially due to his nonservice connected diabetes mellitus.  Most significantly, the September 2010 VA joints examination report included x-rays which did not reveal a prior fracture of the left leg.  The "diagnosis" of "intermittent cramps of the left calf" was noted as "not an actual disability."  
 
The evidence clearly shows that the Veteran did not suffer a fracture to his left leg in service, and currently does not suffer from residuals of a fractured left leg.  Without evidence of an in-service injury or residuals of a fractured left leg, the claim must be denied.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of a present disability there can be no valid claim); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (service connection may not be granted unless a current disability exists). 
 
Compensation under 38 U.S.C.A. § 1151 
 
Compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected.  For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary, either by a Department employee or in a Department facility.  In addition, the proximate cause of the disability or death must be either carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151. 
 
The provisions of 38 C.F.R. § 3.361(b) state that to determine whether a veteran has an additional disability, VA compares the veteran's condition immediately before the beginning of the hospital care, medical or surgical treatment, examination, training and rehabilitation services, or compensated work therapy (CWT) program upon which the claim is based to the veteran's condition after such care, treatment, examination, services, or program has stopped.  VA considers each involved body part or system separately. 
 
The provisions of 38 C.F.R. § 3.361(c) state that claims based on additional disability or death due to hospital care, medical or surgical treatment, or examination must meet the causation requirements of 38 C.F.R. § 3.361(d)(1) or (d)(2).  Actual causation is required.  To establish causation, the evidence must show that the hospital care, medical or surgical treatment, or examination resulted in the Veteran's additional disability or death.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability or died does not establish cause.  Hospital care, medical or surgical treatment, or examination cannot cause the continuance or natural progress of a disease or injury for which the care, treatment, or examination was furnished unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  Additional disability or death caused by a veteran's failure to follow properly given medical instructions is not caused by hospital care, medical or surgical treatment, or examination. 
 
The provisions of 38 C.F.R. § 3.361(d) state that the proximate cause of disability or death is the action or event that directly caused the disability or death, as distinguished from a remote contributing cause.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in 38 C.F.R. § 3.361(c)); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care, medical or surgical treatment, or examination without the veteran's or, in appropriate cases, the veteran's representative's informed consent.  

To determine whether there was informed consent, VA will consider whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32.  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  Consent may be express (i.e., given orally or in writing) or implied under the circumstances specified in 38 C.F.R. § 17.32(b), as in emergency situations.  
 
Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32. 
 
The provisions of 38 C.F.R. § 3.361(e) provide for Department employees and facilities.  Here, the Board acknowledges that the Veteran was treated at a VA facility, by employees of the Pittsburgh and Clarksburg VA Medical Centers. 
 
Upon careful consideration of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's claim for compensation as permitted under the provisions of 38 U.S.C.A. § 1151  and 38 C.F.R. § 3.361.
 
In August 2007, the Veteran filed a claim for entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a right ankle fracture.  He stated that he broke his right leg in a 4-wheeler accident in June 2005, but additionally incurred an injury to his right ankle because the VA did not diagnose or treat his right ankle injury when they treated his fractured right leg injury.  He argues that this resulted in an incorrectly healed right ankle, and that due to the VA's "negligence, [he] can barely walk."
 
In May 2004, the Veteran sought treatment for painful bilateral ankles and feet at Camden-Clark Memorial Hospital.  He reported ongoing bilateral feet pain, which had recently increased.  A May 2004 x-ray of his right ankle noted that he had sprained his right ankle four weeks prior, and had been unable to walk for three days.  X-rays revealed no acute fracture.  There was evidence of an old traumatic injury.  There was a "well-corticated fragment noted at the tip of the lateral malleolus most likely representing an accessory ossicle," and "some fragmentation noted at the tip of the medial malleolus that may represent a remote ligamentous injury."  When the Veteran complained of bilateral lower extremity pain, the physician noted his pain was probably multifactoral as he had peripheral neuropathy, as well as a recent history of traumatic injury to the right ankle.  The physician also wanted to rule out gout.  He was given prescription pain killers and told to follow-up with his primary care physician at the VA.
 
In June 2005, the Veteran was admitted to the Clarksburg VA Medical Center  subsequent to an all-terrain vehicle accident.  He sustained a closed right tibia/fibula fracture.  His leg was splinted, and he was admitted to the hospital for the night because he did not have a ride home.  In the morning, he was sent to the Pittsburgh VA Medical Center for casting of his right leg.  
 
The following day the Veteran was seen at the Pittsburgh VA Medical Center.  He reported crashing his four wheeler two days prior.  He denied numbness or paresthesias in his right lower extremity.  His medical history included diabetes mellitus, hypertension, and peripheral neuropathy.  He also reported smoking one pack of cigarettes per day.  His physician informed him that it was very important that he quit smoking so that his fracture could heal.  The Veteran agreed to try to quit smoking.  On physical examination, his right lower extremity showed marked swelling throughout the lower leg of his compressible compartments.  He had fairly limited ankle motion due to pain.  A secondary musculoskeletal survey of the rest of his body did not reveal any signs of fracture, dislocation or significant trauma.  An x-ray revealed a tibia/fibula fracture with an approximately one centimeter shortening.  
 
Following assessment of his fractured leg, the Veteran was "given the options of intramedullary nail fixation of his tibia versus long-leg casting and nonoperative treatment."  He was informed of "the risks including infection, surgical complications as a result of anesthesia or other problems with his hardware fixation."  He was "also made aware that, with conservative management, his fracture may displace, his cast will be uncomfortable and he may need to have surgery eventually anyway."  The Veteran was concerned about a high risk of infection due to his diabetes, and chose conservative management of his fracture.  He was subsequently placed in a long leg cast.
 
One week later, the Veteran reported for a follow-up examination with complaints of fever.  Due to fear of the development of deep vein thrombosis, the long leg cast was removed.  Examination revealed the lower extremity to be neurovascularly intact.  The appellant was re-casted in a long leg cast extending from his toes to his mid-thigh.  X-rays showed good alignment and no movement from prior x-rays. 
 
One month after his initial injury, he reported for a follow-up examination, and the Veteran reported his pain was tolerable.  He was to continue nonweightbearing on his right leg.  X-rays revealed the fracture alignment to be unchanged.  
 
By August 2005, the Veteran admitted to partial weightbearing on his cast, even though he had been instructed to continue non-weightbearing on his right leg.  He wished to discontinue use of the cast.  X-rays showed his alignment was unchanged, with good callous formation distally and proximally.  The Veteran was then told he was allowed to do touch-down weight-bearing only for the next four weeks.  A follow-up appointment his fracture had not advanced as much and he was again told to be nonweightbearing on his right leg.  He was given a CAM-boot.
 
In September 2005, the Veteran complained of ankle stiffness.  X-rays of his leg showed signs of interval healing, and more abundant callus in the tibia/fibula.  He was reminded not to bear much weight on his right leg, but that he could use his toes for balance.  The appellant was warned that if he placed too much weigh on his right leg, especially if there was twisting, he may end up needing surgery.  The physician noted "he will continue to be officially nonweightbearing , although we know he is at time partially weightbearing."  
 
By November 2005, the VA physicians found that the Veteran's fracture was not healing to their satisfaction.  He was noted to have been moved from a long leg cast to a boot, and he was to remain nonweightbearing.  Significantly, the appellant had been "noncompliant, per his own reports."  X-rays showed mild bony healing in the interim, and some callus formation, but the bone healing was noted to be "somewhat delayed at this point in time."  The Veteran reported that he continued to smoke.  He was told to remain nonweightbearing, as "the fact that if he continues to bear weight on it with his other morbidities...he may propagate this fracture, requiring surgery [and] with his diabetes and likely poor wound-healing capacity, he could end up with a below-the-knee amputation."  
 
In December 2005, the Veteran reported he continued to smoke and that he had been weightbearing on his leg, as tolerated.  By this time he was using a CAM walker and boot.  X-rays showed interval healing, although there was no clear union of the fracture at that time.  He was warned to discontinue smoking, and to remain nonweightbearing.
 
By February 2006, the Veteran was seven months status post fracture, and he was supposed to be using a CAM walker.  He admitted using the CAM walker only when he left his home, he was not using it in the house.  He reported living alone.  This factor, plus the fact that he had chickens and a wood stove, reportedly necessitated that the Veteran be weightbearing in order to heat his home and care for his animals.  X-rays did not show much evidence of callous formation; spot healing was suspected.  
 
The Veteran returned for care in April 2006, nine months after his initial injury.  On physical examination there was no gross malalignment of the tibia, and there was a nontender palpable callus.  He had "full ankle range of motion."  The physician reviewed all of his old x-rays and found that his fracture had bridged proximally as well as distally.  He was told he could walk without the CAM walker, and could bear weight as tolerated.  He was informed that he was at an increased risk of re-fracturing the area and to be careful.
 
May 2007 x-rays did not reveal a fracture, but there were some arthritic changes in the subtalar joint.  An MRI revealed a partial tear of the anterior talofibular ligament and an un-united lateral malleolar chip fracture.  VA treatment records from May 2007, show the Veteran complained of increased right ankle pain, and include the notation: "the [Veteran] has had an old ankle fracture approximately 2 years ago."  He was assessed with sinus tarsitis on the right side, and anterior talofibular ligament tear, which probably occurred with the ankle fracture.  
 
In August 2008, VA sought an opinion regarding whether the Veteran had complications as a result of his VA treatment, and if so, whether the complications were due to carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the VA in furnishing hospital care.  The evaluator based her opinion on a review of the Veteran's claims file and medical records.  She noted that following his ATV accident the Veteran was provided with the option of surgery or conservative treatment.  The appellant refused surgery, even though he was aware of the risks of nonunion under conservative treatment.  She reported that it took more than nine months for the Veteran's fracture to heal under conservative treatment.  She also highlighted the Veteran's noncompliance with physician's instructions to quit smoking and to not bear any weight on his right leg during the healing process.  
 
In reviewing right ankle imaging from 2004 to 2007, she reported that May 2007 x-rays revealed no fractures, but that an MRI revealed anterior talofibular ligament tear and an un-united malleolar chip fracture.  The impression was that prior healed fracture deformities of the distal tibial diaphysis, medial and lateral malleoli noted in May 2007 were unchanged as compared to April 2004 and October 2006 x-rays.  (Emphasis added).
 
The evaluator found that the Veteran had an old fracture in the right ankle which preceded his June 2005 injury and treatment.  He chose to be treated with a closed cast for the fracture of his right tibia/fibula, "against the advice of physician, knowing the risks of nonunion were greater with that treatment."  She noted that the appellant was overweight, that he had diabetes, that he smoked, and that he was noncompliant with his management, including weightbearing on his injured leg.  She found no evidence that the appellant's right posterior tibial tendonitis and right ankle pain were due to carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of the department in furnishing his medical treatment.  She also stated that his "current issues regarding his right ankle are soft tissue and unrelated to previous fractures."  She cited an article on posterior ankle tendinopathy which stated that "risk factors [include] increasing age, pes planus, hypertension, diabetes mellitus, peritendinous injections and inflammatory arthropathies."
 
During his October 2010 RO hearing, the Veteran and his representative presented testimony that in June 2005 he was in a 4-wheeler accident where he broke his right leg and his right ankle.  He initially sought treatment at the Clarksburg VA Medical Center, but their emergency department was closed so he was taken to United Hospital Center in Clarksburg where he was placed in a splint and sent to Pittsburgh VA Medical Center the following day.  He chose conservative treatment due to his diabetes, and relying on statements that his fracture had a good alignment.  He stated that x-rays showed a right ankle injury as well, but that the VA did not tell him about it.  His representative stated that when the Veteran returned to treatment with his regular physician at the Clarksburg VA Medical Center  an MRI showed his right ankle was broken and had healed incorrectly due to the negligence of VA.  It was further argued that a podiatrist had informed the appellant that because he continued to bear weight on his injured right ankle he had damaged it, which was causing his current right ankle problems.  His representative then argued that because VA did not tell him he fractured his right ankle, he did not know he should not bear weight on it, and the break became more prominent and problematic due to VA's lack of a diagnosis.  Additionally, the representative asked the Veteran "And they also didn't tell you, of course, that you should put absolutely no pressure on it, or anything like that?"  And the Veteran answered, "No, and to this day it still hurts."
 
Here, the evidence of record does not show actual causation as required by 38 C.F.R. § 3.361(c).  In comparing the Veteran's condition before his June 2005 treatment and his condition after such care, the Board notes that private treatment records show that in 2004 the Veteran had an old fracture to his right ankle, which the private physician noted were avulsion fractures or accessory ossicles from his lateral malleolus bilateral legs.  The May 2004 x-ray noted a well-corticated fragment at the tip of the lateral malleolus and some fragmentation at the tip of the medial malleolus that may represent a remote ligamentous injury.  The May 2007 MRI which the Veteran stated was the first indication he had of a right ankle fracture, noted he had an anterior talofibular ligament tear and un-united malleolar chip fracture.  The impression from the MRI was of unchanged prior healed fracture deformities of the distal tibia diaphysis, medial and lateral malleoli.  Summarily, the Veteran's fractured right ankle occurred prior to May 2004, and thus prior to the June 2005 treatment the Veteran argues caused his current right ankle disabilities.
 
Additionally, the August 2008 evaluator found that the proximate cause of the Veteran's current right ankle disabilities was not carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the treatment.  The preponderance of the most probative and credible evidence shows that VA medical providers did not fail to render the care expected of reasonable health care providers in treating the Veteran's fractured tibia/fibula.  In fact, despite the Veteran choosing conservative treatment, continuing to smoke during his nine month healing process, and being noncompliant in bearing weight on his right leg, his fracture of the right tibia/fibula healed.  
 
The Veteran's argument, in essence, is not that VA failed to properly care for his fractured tibia/fibula, but that they failed to diagnose a fractured ankle, which he reports occurred at the same time.  
 
The factual elements necessary to support a claim under section based on an alleged failure to diagnose or treat may vary with the facts of each case and the nature of the particular injury and cause alleged by the claimant.  In general, however, entitlement to benefits based on such claims requires a determination that (1) VA failed to diagnose and/or treat a preexisting disease or injury; (2) a physician exercising the degree of skill and care ordinarily required of the medical profession reasonably should have diagnosed the condition and rendered treatment; and (3) the claimant suffered disability which probably would have been avoided if proper diagnosis and treatment had been rendered.  See VA O.G.C. Prec. Op. No. 5-2001, 66 Fed. Reg. 33,312 (2001); See also Roberson v. Shinseki, 607 F.3d 809, 816-17 (Fed.Cir.2010).
 
The Veteran has contended that had VA diagnosed his fractured right ankle in June 2005 and told him not to bear weight on it, then his condition would not have worsened.  It is unclear when the Veteran's right ankle fracture occurred, but he was informed he had an old fractured right ankle in 2004.  The private physician who noted the old fracture did not suggest that the Veteran needed to be nonweightbearing on his right ankle, and did not suggest surgery.  More significantly, the Veteran is not credible in stating he was never informed to not bear weight on his right leg.  VA treatment records are replete with numerous directions and warnings from VA staff that the Veteran remains nonweightbearing on his right leg.  He continually disregarded their warnings.  Regardless of the reasons provided by the appellant for that disregard, his noncompliance defeats his argument that had he been nonweightbearing his fracture would have healed correctly.  
 
It is noted that X-rays taken in conjunction with this June 2005 fractured tibia/fibula failed to show a prior right ankle fracture.  In June 2005 the Veteran's right ankle was asymptomatic.  Once the Veteran's fractured right ankle became symptomatic in May 2007, VA diagnosed his prior fracture and partial ligament tear, and provided him with treatment including pain medication, braces and orthotics.  As the Veteran was noted to have diabetes, and he expressed concern regarding invasive procedures due to poor healing.  The appellant's decision to follow his own course of conservative care does not show a lack of skill or care ordinarily required of a medical professional in diagnosing his disabilities or rendering care.  
 
There is no evidence that the Veteran has suffered a disability that could have been avoided if he had been diagnosed with a fractured ankle and torn ligament in June 2005.  First, he was diagnosed with a fractured ankle and a remote ligamentous injury in 2004.  Second, there is no medical evidence he suffered an additional or increased disability due to a diagnosis in May 2007 instead of June 2005.  If bearing weight on his right ankle caused his disabilities to become symptomatic, then his noncompliance with directions to not bear weight on his right leg from June 2005 to April 2006 could have contributed to the current state of his right ankle.  Additional disability caused by his failure to follow properly given medical instructions is not caused by hospital or medical treatment under 38 C.F.R. § 3.361(c).  
 
In summary, the preponderance of the evidence is against a finding that VA's failure to diagnose the Veteran's fractured right ankle and ligament tear during June 2005 treatment was the proximate cause of his development of sinus tarsitis or increased ankle symptoms.  The most probative evidence establishes that the Veteran was diagnosed with a fractured right ankle and ligament injury in May 2004, and that treatment provided since the Veteran became symptomatic in May 2007 has not caused any additional disability.  As such, compensation under section 1151 is not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); See also Gilbert v. Derwinski, 1 Vet. App. 49   (1990).
 
 
ORDER
 
New and material evidence has not been submitted for the claim of entitlement to service connection for a left knee disorder; the claim is not reopened.
 
New and material evidence has been submitted to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder and depression.
 
Entitlement to service connection for residuals of a fracture of the left leg is denied.
 
Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a fractured right ankle is denied. 
 
 
REMAND
 
Psychiatric Disorder
 
Given the decision to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and/or depression, and the receipt of a statement from the Veteran that he was sexually assaulted in service, the Board finds that the appellant should be afforded a VA psychiatric examination.  
 
Establishing entitlement to service connection for PTSD generally requires: (1) medical evidence diagnosing PTSD in according with 38 C.F.R. § 4.125 (for VA purposes, all mental disorder diagnoses must conform to American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM -IV); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 Vet. App. 128 (1997).  If a PTSD claim is based on in-service personal assault, evidence from sources other than service records may corroborate the Veteran's account of the stressor incident.  See 38 C.F.R. § 3.304(f)(5).
 
Specifically, under 38 C.F.R. § 3.304(f)(4), if a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases, and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  
 
In October 2011, the Veteran reported that he was attacked twice while aboard the USS Sarsflied.  He reported he was surrounded by 13 men who grabbed him, removed his pants, and sodomized him with a broomstick as part of an initiation.  He stated that he was later involved in a fight with some of the men involved in the first incident.  He stated one man attempted to punch him, so he threw a salt shaker, and was then "set upon and beaten by several men." 
 
A review of his service treatment records show that in May 1975, the Veteran sought treatment for his nerves.  He stated he was going to "get off the ship one way or another-even if they have to carry me off.'  The author of the note indicated the Veteran had made similar statements in the past.  The appellant reported feeling as thought he was always given more than his share of the work and that everyone was "riding him."  He reported having conflicts with others, feeling "harassed," and noted that he had recently been put on mess duty which interfered with his plans to go home and take care of his personal problems.  The following day, he was sent for treatment after superficially cutting his wrists and forearm.  He was started on Librium.  In June 1975, he was diagnosed with an Immature Personality disorder.  He was noted to have been involved in an altercation where he "seemed to pick up a sugar dispenser for no reason and struck another man."  While at a Naval dispensary he reported he could not stand being in the Navy, and did not like the discipline.  He was noted to have a history of fighting and trouble in school.
 
During his September 2010 VA examination the examiner opined that the appellant scored high enough during a psychometric assessment that he could have a possible diagnosis of PTSD, although the examiner diagnosed him with a mood disorder because his described stressor of a motorcycle accident did not meet the criteria for a stressor sufficient for the diagnosis of PTSD.  As the Veteran has provided new stressor information, an additional PTSD assessment is necessary.  During an April 2009 VA examination he was given an Axis I diagnosis of depression related to his poor health and finances, but was noted to have an Axis II diagnosis of rule out personality disorder.  The treatment record also noted that his "military discharge was based largely on a similar diagnosis."
 
Concussion Syndrome
 
The Veteran contends that he fell down a ladder in service and was knocked unconscious for several minutes.  
 
Service treatment records do not include a report of the Veteran falling from a ladder in service.  His entrance examination did note that he suffered a concussion in 1966 as a result of a motor vehicle accident where he was dazed and had a loss of consciousness.  In September 1974, the Veteran complained of a headache.  At his June 1975 discharge evaluation his head, face, neck and scalp, as well as his neurologic evaluation, were clinically normal.
 
In October 2004, the Veteran complained of a several month history of dizziness.  He reported his symptoms decreased after a recent increase in his hypertensive medication.  
 
There are no other complaints of headaches or dizziness in the treatment records contained in the claims file.  There is no diagnosis of post-concussive syndrome in the claims file; however, he has been diagnosed with headaches.  
 
During his October 2010 RO hearing, the Veteran testified that while aboard the USS Sarsfield he fell off of a 41-foot ladder and was unconscious for some time.  The representative acknowledged asked the Veteran if he had suffered any headaches between his childhood concussion in 1966 and service, and the appellant replied that he did not have regular headaches, but just the normal one to two a year.  The appellant stated that after falling a corpsman used smelling salts to wake him up.  Thereafter, the corpsman told the appellant to get back to work after physically checking out the Veteran's head.  The appellant reported that he did not seek treatment in the infirmary for his head injury after falling 40 feet down a metal ladder despite his current assertion that following the fall he suffered from severe headaches.
 
Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  
 
Here, the claims file shows that at enlistment the Veteran reported a history of a childhood concussion at service entrance.  He also complained of a headache during service.  He has testified that he did not suffer from constant headaches prior to his entrance into service, but since an alleged in-service fall, he has had continuous headaches.  In light of McLendon, the Veteran must be afforded a VA examination to determine whether he suffers from post concussion syndrome, and if so, if his disability was incurred in or aggravated by service.
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should request relevant VA medical center records pertaining to care for posttraumatic stress disorder, and any headaches since 1995.  All records obtained or any responses received should be associated with the claims file.  If the RO cannot locate such records, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.
 
2.  Thereafter, the RO/AMC should schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder. All indicated tests must be accomplished.  The claims files, a copy of this REMAND and access to Virtual VA must be provided to the examiner.  The examiner must document their review of Virtual VA by providing the date range of all records reviewed on that system.
 
If the Veteran is diagnosed with PTSD, the examiner is to state whether it is at least as likely as not that the appellant's reported stressors pertaining to his Vietnam service relate to a true fear of hostile military activity, and if so, whether they are adequate to support a diagnosis of PTSD.  The examiner is advised that the Board does not find the Veteran's statements regarding the reported personal assaults credible.
 
If the Veteran is diagnosed with an acquired psychiatric disorder other than PTSD, the examiner is to opine whether it is at least as likely as not that the disorder is related to active military service or events therein.  The examiner should specifically determine if the Veteran has a personality disorder.
 
A complete rationale for any opinions expressed must be provided. If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any diagnosed psychiatric disorder is unknowable.  If the Veteran is diagnosed with a psychiatric disorder related to military service, then the examiner should attempt to discern which symptoms are related to his service-connected disorder.
 
3.  The Veteran must be afforded VA neurological examinations to determine the etiology of any diagnosed residuals of a concussion  The claims files, a copy of this REMAND and access to Virtual VA must be provided to the examiner.  The examiner must document their review of Virtual VA by providing the date range of all records reviewed on that system.  All indicated tests and studies are to be performed.  Following the examination the neurologist and psychiatrist are to prepare a single joint opinion addressing the questions: 
 
Is it at least as likely as not that the Veteran entered service with residuals of a concussion he suffered in 1966? 

If so, is it at least as likely as not that any concussion residuals were permanently aggravated, i.e., worsened beyond its natural progression, by the Veteran's service?
 
If not, is it at least as likely as not that any diagnosed concussion residuals had their onset in service?  The examiners must address the in-service notations of a headache, and the unverified contention that the Veteran suffered concussion severe enough to knock him unconscious and returned to work after being roused by smelling salts.
 
A complete rationale should be given for all opinions and conclusions expressed.
 
4.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.
 
5.  After completion of the above development, the RO/AMC should review the examination reports to ensure that they are in complete compliance with the terms of this remand.  The RO/AMC must ensure that the examiners documented their review of Virtual VA.  

6.  The Veteran's claims should then be readjudicated.  If the determination remains adverse to the Veteran, he and his attorney should be furnished with a Supplemental Statement of the Case and given an opportunity to respond thereto.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky.
 

______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


